Case 1:19-cv-00196-CFC-SRF Document 17 Filed 04/30/19 Page 1 of 20 PagelD #: 217

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

 

ETHANOL BOOSTING SYSTEMS, LLC,
and MASSACHUSETTS INSTITUTE OF
TECHNOLOGY Civil Action No. 19-cv-196-CFC

Plaintiffs, JURY TRIAL DEMANDED

Vv.

FORD MOTOR COMPANY

Defendant.

SCHEDULING ORDER

This got day of April, 2019, the Court having conducted an initial Rule 16(b)
scheduling conference pursuant to Local Rule 16.1(b), and the parties having determined after
discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,
or binding arbitration:

IT IS ORDERED that:

1. Relevant Deadlines and Dates. All relevant deadlines and dates established by this Order
are set forth in the chart attached as Exhibit A.

2. Rule 26(a)(1) Initial Disclosures. Unless otherwise agreed to by the parties, the parties
shall make their initial disclosures required by Federal Rule of Civil Procedure 26(a)(1) within
five days of the date of this Order.

3. Disclosure of Asserted Claims and Infringement Contentions. Unless otherwise agreed to
by the parties, not later than 60 days after the date of this Order, a party claiming patent

infringement shall serve on all parties a “Disclosure of Asserted Claims and Infringement
Case 1:19-cv-00196-CFC-SRF Document17 Filed 04/30/19 Page 2 of 20 PagelD #: 218

Contentions.” Separately for each opposing party, the “Disclosure of Asserted Claims and
Infringement Contentions” shall contain the following information:

(a) Each claim of each asserted patent that is allegedly infringed by each
opposing party, including for each claim the applicable statutory subsections of 35 U.S.C.
§271 asserted;

(b) Separately for each asserted claim, each accused apparatus, product,
device, process, method, act, or other instrumentality (“Accused Instrumentality”) ofeach
opposing party of which the party is aware. This identification shall be as specific as
possible. Each product, device, and apparatus shall be identified by name or model
number, if known. Each method or process shall be identified by name, if known, or by
any product, device, or apparatus which, when used, allegedly results in the practice of
the claimed method or process;

(c) A chart identifying specifically where and how each limitation of each
asserted claim is found within each Accused Instrumentality, including for each
limitation that such party contends is governed by 35 U.S.C. § 112(f), the identity ofthe
structure(s), act(s), or material(s) in the Accused Instrumentality that performs the
claimed function;

(d) For each claim alleged to have been indirectly infringed, an identification
of any direct infringement and a description of the acts of the alleged indirect infringer
that contribute to or are inducing that direct infringement. Insofar as alleged direct
infringement is based on joint acts of multiple parties, the role of each such party in the

direct infringement must be described;
Case 1:19-cv-00196-CFC-SRF Document 17 Filed 04/30/19 Page 3 of 20 PagelD #: 219

(e) Whether each limitation of each asserted claim is alleged to be present
literally or under the doctrine of equivalents in the Accused Instrumentality;

(f) For any patent that claims priority to an earlier application, the priority
date to which each asserted claim is alleged to be entitled;

(g) If a party claiming patent infringement wishes to preserve the right to rely,
for any purpose, on the assertion that its own or its licensee’s apparatus, product, device,
process, method, act, or other instrumentality practices the claimed invention, the party
shall identify, separately for each asserted claim, each such apparatus, product, device,
process, method, act, or other instrumentality that incorporates or reflects that particular
claim;

(h) ‘The timing of the point of first infringement, the start of claimed damages,
and the end of claimed damages; and

(i) If a party claiming patent infringement alleges willful infringement, the
basis for such allegation.

4. Document Production Accompanying Disclosure of Asserted Claims and Infringement
Contentions. With the “Disclosure of Asserted Claims and Infringement Contentions,” the party
claiming patent infringement shall produce to each opposing party or make available for
inspection and copying:

(a) Documents (e.g., contracts, purchase orders, invoices, advertisements,
marketing materials, offer letters, beta site testing agreements, and third party or joint
development agreements) sufficient to evidence each discussion with, disclosure to, or
other manner of providing to a third party, or sale of or offer to sell, or any public use of,

the claimed invention prior to the date of application for the asserted patent(s);
Case 1:19-cv-00196-CFC-SRF Document17 Filed 04/30/19 Page 4 of 20 PagelD #: 220

(b) All documents evidencing the conception, reduction to practice, design,
and development of each claimed invention, which were created on or before the date of
application for the asserted patent(s) or the priority date identified pursuant to paragraph
3(f) of this Order, whichever is earlier;

(c) A copy of the file history for each asserted patent;

(d) All documents evidencing ownership of the patent rights by the party
asserting patent infringement;

(e) If a party identifies instrumentalities pursuant to paragraph 3(g) of this
Order, documents sufficient to show the operation of any aspects or elements of such
instrumentalities the patent claimant relies upon as embodying any asserted claims;

(f) All agreements, including licenses, transferring an interest in any asserted
patent;

(g) All agreements that the party asserting infringement contends are
comparable to a license that would result from a hypothetical reasonable royalty
negotiation;

(h) All agreements that otherwise may be used to support the party asserting
infringement’s damages case;

(i) If a party identifies instrumentalities pursuant to paragraph 3(g) of this
Order, documents sufficient to show marking of such embodying accused
instrumentalities; and if the party wants to preserve the right to recover lost profits based
on such products, the sales, revenues, costs, and profits of such embodying accused

instrumentalities; and
Case 1:19-cv-00196-CFC-SRF Document17 Filed 04/30/19 Page 5 of 20 PagelD #: 221

(j) All documents comprising or reflecting a FFRAND commitment or
agreement with respect to the asserted patent(s).

The producing party shall separately identify by production number the documents that
correspond to each category set forth in this paragraph. A party’s production of a document as
required by this paragraph shall not constitute an admission that such document evidences or is
prior art under 35 U.S.C. § 102.

5. Invalidity Contentions. Unless otherwise agreed to by the parties, not later than 60 days
after service upon it of the “Disclosure of Asserted Claims and Infringement Contentions,” each
party opposing a claim of patent infringement shall serve on all parties its “Invalidity
Contentions” which shall contain the following information:

(a) The identity of each item of prior art that the party alleges anticipates each
asserted claim or renders the claim obvious. Each prior art patent shall be identified by its
number, country of origin, and date of issue. Each prior art publication shall be identified
by its title, date of publication, and, where feasible, author and publisher. Each alleged
sale or public use shall be identified by specifying the item offered for sale or publicly
used or known, the date the offer or use took place or the information became known, and
the identity of the person or entity which made the use or which made and received the
offer, or the person or entity which made the information known or to whom it was made
known. For pre-AIA claims, prior art under 35 U.S.C. § 102(f) shall be identified by
providing the name of the person(s) from whom and the circumstances under which the
invention or any part of it was derived. For pre-AIA claims, prior art under 35 U.S.C. §

102(g) shall be identified by providing the identities of the person(s) or entities involved
Case 1:19-cv-00196-CFC-SRF Document 17 Filed 04/30/19 Page 6 of 20 PagelD #: 222

in and the circumstances surrounding the making of the invention before the patent
applicant(s);

(b) Whether each item of prior art anticipates each asserted claim or renders it
obvious. If obviousness is alleged, an explanation of why the prior art renders the
asserted claim obvious, including an identification of any combinations of prior art
showing obviousness;

(c) A chart identifying specifically where and how in each alleged item of
prior art each limitation of each asserted claim is found, including for each limitation that
such party contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s),
act(s), or material(s) in each item of prior art that performs the claimed function; and

(d) Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness under
35 U.S.C. § 112(b), or lack of enablement or insufficient written description under 35
U.S.C. § 112(a) of any of the asserted claims.

6. Document Production Accompanying Invalidity Contentions. With the “Invalidity
Contentions,” the party opposing a claim of patent infringement shall produce or make available
for inspection and copying:

(a) Source code, specifications, schematics, flow charts, artwork, formulas, or
other documentation sufficient to show the operation of any aspects or elements of an
Accused Instrumentality identified by the patent claimant in its chart produced pursuant
to paragraph 3(c) of this Order;

(b) A copy or sample of the prior art identified pursuant to paragraph 5(a) that
does not appear in the file history of the patent(s) at issue. To the extent any such item is

not in English, an English translation of the portion(s) relied upon shall be produced;
Case 1:19-cv-00196-CFC-SRF Document17 Filed 04/30/19 Page 7 of 20 PagelD #: 223

(c) All agreements that the party opposing infringement contends are
comparable to a license that would result from a hypothetical reasonable royalty
negotiation;

(d) Documents sufficient to show the sales, revenue, cost, and profits for
Accused Instrumentalities identified pursuant to paragraph 3(b) of this Order for any
period of alleged infringement; and

(e) All agreements that may be used to support the damages case of the party
that is denying infringement.

The producing party shall separately identify by production number the documents that
correspond to each category set forth in this paragraph.

7. Amendment to Contentions. Amendment of the Infringement Contentions or the
Invalidity Contentions may be made only by order of the Court upon a timely showing of good
cause. Non-exhaustive examples of circumstances that may, absent undue prejudice to the non-
moving party, support a finding of good cause include (a) recent discovery of material prior art
despite earlier diligent search and (b) recent discovery of nonpublic information about the
Accused Instrumentality which was not discovered, despite diligent efforts, before the service of
the Infringement Contentions. The duty to supplement discovery responses does not excuse the
need to obtain leave of the Court to amend contentions.

8. Joinder of Other Parties and Amendment of Pleadings. All motions to join other parties,
and to amend or supplement the pleadings, shall be filed on or before December 4, 2019, except
with respect to amendments and parties joined exclusively based on Defendant’s inequitable
conduct counterclaims. All such motions to join other parties, and to amend or supplement the

pleadings with respect to Defendant’s inequitable conduct counterclaim shail be February 10,
Case 1:19-cv-00196-CFC-SRF Document17 Filed 04/30/19 Page 8 of 20 PagelD #: 224

2020.

9. Discovery.

(a) Discovery Cut Off. All discovery in this case shall be initiated so that it

will be completed on or before March 13, 2020.

(b) Document Production. Document production shall be completed on or
Before November 4, 2019.
| (c) Requests for Admission. A maximum of 40 requests for admission are
permitted for each side.

(d) Interrogatories. A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side.

(e) Depositions.
i. Limitation on Hours for Deposition Discovery. Each side is

limited to a total of 70 hours of taking testimony by deposition upon oral
examination. The Court expects that, within 14 days of receiving a
deposition notice, the party upon whom a deposition notice is served shall
offer dates when the witness is available for deposition. The Court expects
witnesses to sit for deposition within 45 days of the notice. It is expected
that a witness will only be deposed once. Ifa party deposes a witness early
in the case, it should not expect the witness will sit again for deposition.

ii. Location of Depositions. Any party or representative (officer,
director, or managing agent) of a party filing a civil action in this District Court
must ordinarily be required, upon request, to submit to a deposition at a place

designated within this District. Exceptions to this general rule may be made by
Case 1:19-cv-00196-CFC-SRF Document 17 Filed 04/30/19 Page 9 of 20 PagelD #: 225

order of the Court or by agreement of the parties. A defendant who becomes a
counterclaimant, cross-claimant, or third-party plaintiff shall be considered as

having filed an action in this Court for the purpose of this provision.

(f) Privilege Log. There is no duty to include on any privilege log any
documents created after the filing of the original complaint in this matter, or any pre-
complaint communications solely among a side’s outside counsel.

10. Pinpoint Citations. Pinpoint citations are required in all briefing, letters, and
concise statements of facts. The Court will ignore any assertions of controverted facts and
controverted legal principles not supported by a pinpoint citation to, as applicable: the record, an
attachment or exhibit, and/or case law or appropriate legal authority. See United States v. Dunkel,
927 F.2d 955, 956 (7th Cir. 1991) (“Judges are not like pigs, hunting for truffles buried in

briefs.”).

11. Application to Court for Protective Order. Should counsel find it will be
necessary to apply to the Court for a protective order specifying terms and conditions for the
disclosure of confidential information, counsel should confer and attempt to reach an agreement
on a proposed form of order and submit it to the Court within ten days from the date of this Order.

Any proposed protective order must include the following paragraph:

Other Proceedings. By entering this Order and limiting the
disclosure of information in this case, the Court does not intend
to preclude another court from finding that information may be
relevant and subject to disclosure in another case. Any person
or party subject to this Order who becomes subject to a motion
to disclose another party’s information designated as
confidential pursuant to this Order shall promptly notify that
party of the motion so that the party may have an opportunity
to appear and be heard on whether that information should be
disclosed.
Case 1:19-cv-00196-CFC-SRF Document 17 Filed 04/30/19 Page 10 of 20 PagelD #: 226

12. Disputes Relating to Discovery Matters and Protective Orders.

All disputes relating to discovery or the protective order are hereby referred to Magistrate Judge
Fallon.

13. Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to
the Clerk an original and two copies of the papers. A redacted version of any sealed document
shall be filed electronically within seven days of the filing of the sealed document.

14, Hard Copies. The parties shall provide to the Court two hard copies of all letters
filed pursuant to paragraph 12 of this Order, all briefs, and any other document filed in support
of any such letters and briefs (i.e., the concise statement of facts filed pursuant to paragraph 19 of
this Order, appendices, exhibits, declarations, affidavits, etc.). This provision also applies to
papers filed under seal. Exhibits and attachments shall be separated by tabs. Each exhibit and
attachment shall have page numbers of some sort such that a particular page of an exhibit or
attachment can be identified by a page number. The parties shall take all practical measures to
avoid filing multiple copies of the same exhibit or attachment. The parties should highlight the
text of exhibits and attachments they wish the Court to read. The parties are encouraged to
include in an exhibit or attachment only the pages of the document in question that (1) identify
the document (e.g., the first page of a deposition transcript or the cover page of a request for
discovery) and (2) are relevant to the issue(s) before the Court.

15. | Claim Construction Issue Identification. On or before August 30, 2019 the

parties shall exchange a list of those claim term(s)/phrase(s) that they believe need construction
and their proposed claim construction of those term(s)/phrase(s). This document will not be filed
with the Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a

Joint Claim Construction Chart to be filed no later than September 20, 2019. The Joint Claim

10
Case 1:19-cv-00196-CFC-SRF Document 17 Filed 04/30/19 Page 11 of 20 PagelD #: 227

Construction Chart, in Word format, shall be e-mailed simultaneously with filing to
cfe_civil@ded.uscourts.gov. The text for the Joint Claim Construction Chart shall be 14-point
and in Times New Roman or a similar typeface. The parties’ Joint Claim Construction Chart
should identify for the Court the term(s)/phrase(s) of the claim(s) in issue and should include each
party’s proposed construction of the disputed claim language with citation(s) only to the intrinsic
evidence in support of their respective proposed constructions. A separate text- searchable PDF of
each of the patent(s) in issue shall be submitted with this Joint Claim Construction Chart. In this
joint submission, the parties shall not provide argument. Each party shall file concurrently with
the Joint Claim Construction Chart a “Motion for Claim Construction” that requests the Court to
adopt the claim construction position(s) of that party set forth in the Joint Claim Construction
Chart. The motion shall not contain any argument and shall simply state that the party “requests
that the Court adopt the claim construction position[s] of [the party] set forth in the Joint Claim

Construction Chart (D.I. [ ]).”

16. Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening
brief, not to exceed 5,500 words, on October 9, 2019. The Defendant shall serve, but not file, its
answering brief, not to exceed 8,250 words, on October 30, 2019. The Plaintiff shall serve, but
not file, its reply brief, not to exceed 5,500 words, on November 15, 2019. The Defendant shall
serve, but not file, its sur-reply brief, not to exceed 2,750 words, on November 27, 2019. The
text for each brief shall be 14-point and in Times New Roman or a similar typeface. Each brief
must include a certification by counsel that the brief complies with the type and number
limitations set forth above. The person who prepares the certification may rely on the word
count of the word-processing system used to prepare the brief.

No later than December 6, 2019, the parties shall file a Joint Claim Construction Brief.

Il
Case 1:19-cv-00196-CFC-SRF Document 17 Filed 04/30/19 Page 12 of 20 PagelD #: 228

The parties shall copy and paste their untitled briefs into one brief, with their positions on each

claim term in sequential order, in substantially the form below.

JOINT CLAIM CONSTRUCTION BRIEF

1. Agreed-upon Constructions
Il. Disputed Constructions
A. [TERM 1]

l. Plaintiff's Opening Position

2. Defendant’s Answering Position
3. Plaintiff's Reply Position

4. Defendant’s Sur-Reply Position

B. [TERM 2]
1. Plaintiff's Opening Position
2. Defendant’s Answering Position
3. Plaintiff's Reply Position

4, Defendant’s Sur-Reply Position
Etc. The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an appendix, the parties shall
submit them in a Joint Appendix. Citations to intrinsic evidence shall be set forth in the Joint
Claim Construction Brief. Citations to expert declarations and other extrinsic evidence may be
made in the Joint Claim Construction Brief as the parties deem necessary, but the Court will
review such extrinsic evidence only if the Court is unable to construe the disputed claim terms
based on the intrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584
(Fed. Cir. 1996). Declarations shall not contain legal argument or be used to circumvent the
briefing word limitations imposed by this paragraph. The Joint Claim Construction Brief and
Joint Appendix shall comply with paragraphs 10 and 14 of this Order.

17. Hearing on Claim Construction. Beginning at 9:00 a.m. on January 8, 2020,

12
Case 1:19-cv-00196-CFC-SRF Document 17 Filed 04/30/19 Page 13 of 20 PagelD #: 229

the Court will hear argument on claim construction. Absent prior approval of the Court (which, if
it is sought, must be done by joint letter submission no later than the date on which answering
claim construction briefs are due to be served), the parties shall not present testimony at the
argument, and the argument shall not exceed a total of three hours.

18. Disclosure of Expert Testimony.

(a) Expert Reports. For the party with the initial burden of proof on the
subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on
or before April 10, 2020. The supplemental disclosure to contradict or rebut evidence
on the same matter identified by another party is due on or before May 8, 2020. Reply
expert reports from the party with the initial burden of proof are due on or before May
29, 2020. No other expert reports will be permitted without either the consent of all
parties or leave of the Court. Along with the submissions of the expert reports, the
parties shall provide the dates and times of their experts’ availability for deposition.
Depositions of experts shall be completed on or before June 12, 2020.

(b) Objections to Expert Testimony. To the extent any objection to expert
testimony is made pursuant to the principles announced in Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of
Evidence 702, it shall be made by motion no later than the deadline for dispositive

motions set forth herein, unless otherwise ordered by the Court.

13
Case 1:19-cv-00196-CFC-SRF Document17 Filed 04/30/19 Page 14 of 20 PagelD #: 230

19, Case Dispositive Motions.

(a) No early motions without leave. All case dispositive motions, an opening
brief, and affidavits, if any, in support of the motion shall be served and filed on or before
June 26, 2020. No case dispositive motion under Rule 56 may be filed more than ten
days before the above date without leave of the Court. Response briefs shall be filed on
or before July 17, 2020. Reply briefs shall be filed on or before July 31, 2020.

(b) Motions to be Filed Separately. A party shall not combine multiple
motions seeking separate and distinct relief into a single motion.

{c) Word limits combined with Daubert motion word limits. Each party is
permitted to file as many case dispositive motions as desired; provided, however, that
each SIDE will be limited to a combined total of 10,000 words for all opening briefs, a
combined total of 10,000 words for all answering briefs, and a combined total of 5,000
words for all reply briefs regardless of the number of case dispositive motions that are
filed. In the event that a party files, in addition to a case dispositive motion, a Daubert
motion to exclude or preclude all or any portion of an expert’s testimony, the total

amount of words permitted for all case dispositive and Daubert motions shall be

14
Case 1:19-cv-00196-CFC-SRF Document 17 Filed 04/30/19 Page 15 of 20 PagelD #: 231

increased for each SIDE to 12,500 words for all opening briefs, 12,500 words for all
answering briefs, and 6,250 words for all reply briefs. The text for each brief shall be 14-
point and in Times New Roman or a similar typeface. Each brief must include a
certification by counsel that the brief complies with the type and number limitations set
forth above. The person who prepares the certification may rely on the word count of the
word-processing system used to prepare the brief.

(d) Concise Statement of Facts Requirement. Any motion for summary
judgment shall be accompanied by a separate concise statement detailing each material
fact as to which the moving party contends that there are no genuine issues to be tried
that are essential for the Court’s determination of the summary judgment motion (not the
entire case).! Any party who opposes the motion shall file and serve with its opposing
papers a separate document containing a single concise statement that admits or disputes
the facts set forth in the moving party’s concise statement, as well as sets forth all
material facts as to which it is contended there exists a genuine issue necessary to be
litigated.

(e) Focus of the Concise Statement. When preparing the separate concise
statement, a party shall reference only the material facts that are absolutely necessary for
the Court to determine the limited issues presented in the motion for summary judgment
(and no others), and each reference shall contain a citation to a particular affidavit,

deposition, or other document that supports the party’s interpretation of the material fact.

 

' A party does not satisfy the requirements of this paragraph by stating that an accused
instrumentality infringes an asserted claim or asserted claim limitation. The party must detail
each material fact in its concise statement of facts. The concise statements of facts play an
important gatekeeping role in the Court’s consideration of summary judgment motions.

15
Case 1:19-cv-00196-CFC-SRF Document 17 Filed 04/30/19 Page 16 of 20 PagelD #: 232

Documents referenced in the concise statement may, but need not, be filed in their
entirety if a party concludes that the full context would be helpful to the Court (e.g., a
deposition miniscript with an index stating what pages may contain key words may often
be useful). The concise statement shall particularly identify the page and portion of the
page of the document referenced. The document referred to shall have relevant portions
highlighted or otherwise emphasized. The parties may extract and highlight the relevant
portions of each referenced document, but they shall ensure that enough of a document is
attached to put the matter in context. If a party determines that an entire deposition
transcript should be submitted, the party should consider whether a miniscript would be
preferable to a full-size transcript. If an entire miniscript is submitted, the index of terms
appearing in the transcript must be included, if it exists. When multiple pages from a
single document are submitted, the pages shall be grouped in a single exhibit. Concise
statements of fact shall comply with paragraphs 10 and 14 of this Order.

(f) Word Limits for Concise Statement. The concise statement in support of
or in opposition to a motion for summary judgment shall be no longer than 1,750 words.
The text for each statement shall be 14-point and in Times New Roman or a similar
typeface. Each statement must include a certification by counsel that the statement
complies with the type and number limitations set forth above. The person who prepares
the certification may rely on the word count of the word-processing system used to
prepare the statement.

(g) Affidavits and declarations. Affidavits or declarations setting forth facts
and/or authenticating exhibits, as well as exhibits themselves, shall be attached only to

the concise statement (i.e., not briefs).

16
Case 1:19-cv-00196-CFC-SRF Document 17 Filed 04/30/19 Page 17 of 20 PagelD #: 233

(h) Scope of Judicial Review. When resolving motions for summary
judgment, the Court shall have no independent duty to search and consider any part of the
record not otherwise referenced in the separate concise statements of the parties. Further,
the Court shall have no independent duty to review exhibits in their entirety, but rather
will review only those portions of the exhibits specifically identified in the concise
statements. Material facts set forth in the moving party’s concise statement will be
deemed admitted unless controverted by a separate concise statement of the opposing
party.

20. Applications by Motion. Except as otherwise specified herein, any application to
the Court shall be by written motion. Any non-dispositive motion should contain the statement
required by Local Rule 7.1.1.

21. Pretrial Conference. On November 5, 2020, the Court will hold a Rule
16(e) final pretrial conference in court with counsel beginning at 4:00 p.m. The parties shall
file a joint proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5:00
p.m. on the third business day before the date of the final pretrial conference, Unless otherwise
ordered by the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d)
for the preparation of the proposed joint final pretrial order. The joint pretrial order shall comply
with paragraphs 10 and 14 of this Order.

22, Motions in Limine. Motions in limine shall not be separately filed. All in imine
requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall
be limited to three in limine requests, unless otherwise permitted by the Court. Each in limine
request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three pages of argument and may be opposed by a maximum of

17
Case 1:19-cv-00196-CFC-SRF Document 17 Filed 04/30/19 Page 18 of 20 PagelD #: 234

three pages of argument, and the party making the in /imine request may add a maximum of one
additional page in reply in support of its request. If more than one party is supporting or
opposing an in limine request, such support or opposition shall be combined in a single three-
page submission (and, if the moving party, a single one-page reply). No separate briefing shall
be submitted on in limine requests, unless otherwise permitted by the Court. Motions in limine
shall comply with paragraphs 10 and 14 of this Order.

23. Compendium of Cases. A party may submit with any briefing two courtesy
copies of a compendium of the selected authorities on which the party would like the Court to
focus. The parties should not include in the compendium authorities for general principles or
uncontested points of law (e.g., the standards for summary judgment or claim construction). An
authority that is cited only once by a party generally should not be included in the compendium.
An authority already provided to the Court by another party should not be included in the
compendium. Compendiums of cases shall not be filed electronically with the Court, but a
notice of service of a compendium of cases shall be filed electronically with the Court.
Compendiums shall comply with paragraph 14 of this Order.

24, Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be
tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1, the parties should file (i) proposed
voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict
forms no later than 5:00 p.m. on the third business day before the date of the final pretrial
conference. The parties shall submit simultaneously with filing each of the foregoing four
documents in Word format to cfe_civil@ded.uscourts.gov.

25. Trial. This matter is scheduled for a five-day jury trial beginning at 9:30

a.m. on November 16, 2020, with the subsequent trial days beginning at 9:00 a.m. Until the

18
Case 1:19-cv-00196-CFC-SRF Document 17 Filed 04/30/19 Page 19 of 20 PagelD #: 235

case is submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The
trial will be timed, as counsel will be allocated a total number of hours in which to present their
respective cases.

26. ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.

i,

The Honorable Colm F. Confotly
United States District CourAudge

19
Case 1:19-cv-00196-CFC-SRF Document 17 Filed 04/30/19 Page 20 of 20 PagelD #: 236

Ethanol Boosting Systems, LLC, and Massachusetts Institute of Technology v. Ford Motor Co.
Case No. 19-cv-196-CFC

 

DEADLINE DATE en ee
; Complaint filed January, 30, 2019
~ Answer, Defenses, and Counterclaims : ~ March 25, 2019 OO
Answer to Counterclaims April 15, 2019
“(8) Deadline to Amend Pleadings /Join Parties | December 4, 2019 _ - |
(8) Deadline to Amend Pleadings / Join Parties w//t | February 10,2020 : |
JEQ ee . a _
(15) Markman Exchange Terms August 30, 2019
(15) Markman Joint Claim Construction Chart. | September 20,2019 °=*~*~*~*~C—~—“‘<‘<s—~S:*S
(By) Document P Production Deadline ",November4,201900—~S

(16) Markman Opening Brief

| (16) Markman Answering Brief

(16) Markman Reply Brief
(16) Markman Sur-Reply Brief

(16) Markman Serve Joint Claim Construction Brief

~, October 9, 2019

"November 15,2019

" October 30, 2019

| November 27, 2019

' December 6, 2019

 

 

 

 

 

 

 

(17) Markman Hearing — ‘January 8,2020 2” |
_(9@) Discovery Cut Off March 13, 2020 oO ;

(18(a)) Initial E Expert Disclosures/Reports April 10, 2020 re
a 8(a)) Supplement/Response Expert Reports : May 8, 2020 !

“(i8(@) Reply Expert Disclosure _ | May 29, 2020 Oo
| (18(a)) Expert Deposition Deadline ' June 12, 2020
“(19(@)) Case Dispositive Motion Opening Brief. -—‘June26,2020002=2@~C~C”~C~C“‘;C;COS
- Deadline
_ (19(a)) Response Briefs July 17,2020, ——
(19@)) Reply Briefs 200
(21) File Joint Proposed Final Pretrial Order ‘ November 2, 2020
(21) Final Pretrial Conference “November 5,2020022~*t—“‘C:*«*#

(25) Trial

November 16, 2020
